Citation Nr: 0941767	
Decision Date: 11/03/09    Archive Date: 11/09/09

DOCKET NO.  07-35 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
knees.

2.  Entitlement to a disability rating in excess of 10 
percent for service-connected bilateral hearing loss.

3.  Entitlement to an effective date earlier than April 18, 
2006, for the grant of service connection for bilateral 
hearing loss.

4.  Entitlement to an effective date earlier than April 18, 
2006, for the grant of service connection for tinnitus.

5.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The Veteran served on active duty from August 1950 to March 
1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July 2006 and May 2008 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan.

The Veteran testified at a hearing at the RO in April 2007.  
At that time he presented testimony regarding problems with 
his back, relating his symptoms to his combat service in 
Korea.  He has also submitted written statements to the same 
effect in December 2005 and April 2006.

The Board finds that the Veteran has raised a claim for 
entitlement to service connection for a back disorder.  This 
issue has not yet been developed or certified on appeal.  It 
is referred to the RO for such further development as may be 
necessary.

The Veteran perfected his appeal in regard to the issues 
involving service connection for his knees, and a rating in 
excess of 10 percent for his service-connected bilateral 
hearing loss in October 2007.  He included a statement with 
his appeal wherein he said he had tinnitus in both ears and 
had had this condition since service.  He said he would like 
this 'issue" to be considered in conjunction with his 
appeal.  He noted that this was a previous issue but he did 
not think it was properly addressed.  He said he believed 
there was clear and unmistakable error (CUE) with respect to 
his case.  He did not provide any specific information as to 
what the error was or how a previous decision was wrong.

The Veteran was granted service connection for tinnitus in 
July 2006.  Notice of the rating action was provided in 
August 2006.  The one year period to appeal expired in August 
2007.  There is a handwritten notation on the Veteran's 
statement to indicate that the statement was not a timely 
appeal; however, there is no indication in the claims folder 
that any action was taken on the Veteran's submission.

The Veteran is either raising an issue for entitlement to 
separate disability ratings for tinnitus for each ear or 
making a claim of CUE in a prior rating decision as to how 
his tinnitus was rated.  The "issue" is referred to the RO 
for further clarification to determine the Veteran's 
intentions.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


REMAND

The Veteran served on active duty from August 1950 to March 
1952.  A review of his service treatment records (STRs) and 
personnel records reflects that he served in combat in Korea 
for approximately six months in 1950 and 1951.  He was 
wounded on two separate occasions.  

He was first wounded in November 1950.  He had a perforating 
gunshot wound of the lateral aspect of the mid-portion of the 
right thigh.  He had a simple comminuted fracture of the 
right femur with no nerve or artery involvement.  He 
underwent treatment for his wound and was returned to combat 
duty in December 1950.  

The Veteran was wounded a second time by grenade shrapnel in 
March 1951.  He suffered a shrapnel wound to the lateral 
surface on the sole of the right foot, beneath the head of 
the 5th metatarsal.  There was no artery or nerve 
involvement.  He was treated for his wound and returned to 
duty in March 1951.  He did not return to combat.  

The Veteran submitted a claim for VA disability compensation 
in February 1953.  He was afforded a VA examination in May 
1953.  The residuals of the Veteran's wounds were evaluated 
as well as varicose veins.  There was no reference to any 
type of knee complaints at that time.  

The Veteran was granted service connection for a moderately 
severe wound of the right thigh involving muscle group XIV, a 
moderate wound of the right foot involving muscle group X, 
and varicose veins of the right leg.  He was awarded a 30 
percent rating for his thigh wound, a 10 percent rating for 
the foot wound, and a noncompensable disability rating for 
his varicose veins.  Those ratings have remained in effect 
since June 1953.

The Veteran submitted a claim for entitlement to service 
connection for residuals of cold injuries involving his feet 
and disabilities of both knees that was received on October 
17, 2005.  In a statement from December 2005, the Veteran 
described having problems with his knees in service.  He 
related how he had carried a dead Marine on his back down a 
mountainside.  He was still not fully recovered from his 
first wound at the time and was wounded from the grenade at 
the time he carried the dead Marine.  He also said he 
received treatment from VA at the Allen Park, Michigan, VA 
facility in 1964.  

The Veteran submitted a second statement that was received on 
April 18, 2006.  He again related having problems with his 
right leg in service and still not being able to walk 
properly after his first wound.  He also described the loud 
noise he was exposed to as a result of constant engagements 
with the enemy.  

The Veteran was afforded a VA cold injury examination in June 
2006.  The examiner remarked that the claims folder had been 
reviewed.  He noted that the Veteran was wounded in service.  
X-ray evidence confirmed the presence of arthritis in both 
knees.  The initial opinion was that the Veteran's arthritis 
of the knees was not due to residuals of cold injuries.

The examiner provided an addendum opinion in June 2007.  The 
examiner said he had reviewed his previous examination report 
and the claims folder.  He said the development of arthritis 
was not due to, or the result of, gait impairment.  He said 
there was no evidence of gait impairment in the claims 
folder, to include the STRs.  He stated that the Veteran's 
arthritis of the knees was due to aging.  

The Board notes that the VA examiner never made any finding 
of the Veteran's gait in the examination report of June 2006.  
Although he states there is no evidence of an impaired gait 
in the claims folder, this particular detail was not 
addressed as part of the Veteran's examination.  Moreover, 
even though the examiner attributed the Veteran's arthritis 
to aging, he did not address whether the stresses on the 
Veteran's knees during combat could have resulted in his 
developing arthritis years later.  A new examination is 
required.  

The Board notes that the Veteran has given credible 
information regarding the stress placed on his knees during 
service, in addition to cold exposure.  He has stated that he 
was subjected to extreme physical activity due to constant 
movement and fighting with the enemy in rough terrain.  He 
clearly suffered a right thigh wound, to include a comminuted 
fracture, and was returned to combat duty.  He then suffered 
an additional wound to his right foot.  His statement of 
carrying a dead Marine with him, while being wounded, is 
entirely credible and consistent with his service.  See 
38 U.S.C.A. § 1154(b) (West 2002).

Further, although the Veteran has alleged receiving VA 
treatment in 1963-1964, no attempt was made to obtain those 
records.  The Board notes that some confusion arose at the 
time of the Veteran's hearing in April 2007 where he was 
referring to a VA examiner commenting on his knees in 1953.  
The testimony related to the VA examination provided in 1953 
and not to the treatment he previously stated occurred in 
1963-1964. 

The RO did submit a VA Form 10-7131, Exchange of Beneficiary 
Information and Request for Administrative and Adjudicative 
Action, seeking records from 1952-1953.  However, in addition 
to seeking records for the wrong dates, the request included 
the wrong branch of service, the wrong service number, wrong 
dates of service, and wrong date of birth in the upper right 
hand corner.  A new request must be made, using the correct 
identifying information, and for records from the correct 
period, 1963-1964.  See Bell v. Derwinski, 2 Vet. App. 611 
(1992).

The Veteran has listed having received treatment from private 
sources and has submitted statements from his healthcare 
providers.  He has not authorized the RO to obtain any 
treatment records and has not submitted any treatment 
records.  If the Veteran wants records from those sources to 
be reviewed as part of his claim he must provide the 
necessary authorization for the RO to obtain the records; or, 
he must provide the records himself.  

In Martinak v. Nicholson, 21 Vet. App. 447 (2007), the United 
States Court of Appeals for Veterans Claims (Court) noted 
that VA had revised its hearing examination worksheets to 
include the effect of the Veteran's hearing impairment 
disability on occupational functioning and daily activities.  
See Revised Disability Examination Worksheets, Fast Letter 
07-10 (Dep't of Veterans Affairs Veterans Apr. 24, 2007); see 
also 38 C.F.R. § 4.10 (2009).  

The Veteran's initial VA audiology examination in June 2006 
predated the change in worksheets.  Accordingly, information 
of the effect of the Veteran's hearing loss on his 
occupational functioning and daily activities was not 
included.  The Veteran was afforded a second VA audiology 
examination in March 2008.  However, this examination was 
limited to determining whether the Veteran's service-
connected hearing loss disability precluded him from 
obtaining and maintaining substantially gainful employment.  
A new examination is required to assess his current level of 
hearing loss disability.  The examiner must address the 
effect of the disability on the Veteran's occupational 
functioning and daily activities.  

As noted, the Veteran submitted information regarding his 
noise exposure that was received on April 18, 2006.  He was 
afforded a VA audiology examination in June 2006.  Based on 
the results of the examination he was granted service 
connection for bilateral hearing loss and tinnitus and 
awarded a 10 percent disability rating for each disability in 
July 2006.  The Veteran submitted a notice of disagreement 
(NOD) wherein he disagreed with the disability rating 
assigned for his hearing loss in November 2006.  

The Veteran also submitted a handwritten statement with his 
NOD.  In a postscript added after his signature, the Veteran 
said he thought he should have been awarded his increased 
compensation from the date of his claim for an increase, 
October 17, 2005.  

Upon further review of the Veteran's statement of November 
2006, the Board finds that he has expressed disagreement with 
the effective dates assigned for service connection for 
bilateral hearing loss and service connection for tinnitus.  
The issues of service connection for hearing loss and 
tinnitus were the only issues granted by way of the rating 
decision of July 2006 and represent the only "increase" in 
the Veteran's disability compensation.  The Veteran believes 
he should receive compensation back to October 17, 2005.  
This statement represents a NOD with the downstream element 
of the effective date assigned for service connection.  The 
NOD is timely as to the July 2006 rating decision.  38 C.F.R. 
§§ 20.201, 20.302 (2009).  

The Veteran must therefore be issued a SOC in response to his 
timely NOD.  See Manlincon v. West, 12 Vet. App. 328 (1999).  
An SOC must be issued on the issues involving an earlier 
effective date for the grant of service connection for 
bilateral hearing loss and tinnitus unless the Veteran's 
claim is resolved in some manner, such as by a decision 
review officer (DRO) review or a complete grant of benefits 
sought, or the claim is withdrawn.

The remanding of these issues must not be read as an 
acceptance of jurisdiction over the same by the Board.  The 
Board may only exercise jurisdiction over an issue after an 
appellant has filed both a timely NOD to a decision denying 
the benefit sought and a timely substantive appeal after 
issuance of a SOC.  38 U.S.C.A. § 7105 (West 2002); Roy v. 
Brown, 5 Vet. App. 554 (1993).  The RO should return the 
issues to the Board only if the Veteran perfects his appeal 
in accordance with the provisions of 38 U.S.C.A. § 7105.

The Board finds that the issue of an earlier effective date 
for service connection for hearing loss is inextricably 
intertwined with the Veteran's claim for a disability rating 
in excess of 10 percent for hearing loss.  Also, the outcome 
of those issues, and the earlier effective date for service 
connection for tinnitus issue, could have an impact on the 
Veteran's entitlement to a TDIU rating.  Accordingly, all of 
the issues are being remanded for action by the RO.

Finally, as noted, the Veteran perfected his appeal of the 
issues involving a disability rating in excess of 10 percent 
for bilateral hearing loss and entitlement to service 
connection for arthritis of the knees in October 2007.  The 
Veteran submitted a VA Form 9, Appeal to Board of Veterans' 
Appeals, wherein he checked a block indicating that he wanted 
a Central Office hearing with the Board in Washington, D.C.

The Veteran later perfected his appeal of entitlement to a 
TDIU rating by submitting a second VA Form 9 in December 
2008.  The Veteran checked the block on that form to indicate 
that he did not want a Board hearing of any type.  On remand, 
the Veteran must be contacted and asked to clarify if he 
desires any type of a Board hearing.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and 
request that he identify the names, 
addresses and approximate dates of 
treatment for all health care providers, 
VA and private, who may possess 
additional records pertinent to his 
claim.  The RO should attempt to obtain 
and associate with the claims folder any 
medical records identified by the Veteran 
that are not already of record.  

Even if the Veteran does not respond or 
provide specific information, records 
from the VA medical center, Allen Park, 
for 1963-1964 must be sought.  If the 
records have been transferred to another 
facility or retired, they must be 
recalled.  Efforts to obtain the records 
must be documented in the claims folder.

2.  Upon completion of the above 
development, the Veteran should be 
afforded a VA examination to evaluate his 
claim for service connection for 
arthritis of the knees.  The claims 
folder and a copy of this remand must be 
provided to the examiner and reviewed as 
part of the examination.  The examiner 
must indicate in the examination report 
that such a review occurred.  All 
indicated studies, tests and evaluations 
deemed necessary by the examiner should 
be performed.  The results of such must 
be included in the examination report.

The examiner is advised that the Veteran 
is a combat veteran.  The Veteran has 
alleged stresses/injuries to his knees 
during his combat service in Korea.  His 
statements are credible evidence of such 
assertions even in the absence of a 
contemporaneous service treatment record 
entry. 

The examiner is requested to identify any 
and all disorders of the knees that may 
be present.  In regard to any disorder 
that is found, the examiner is requested 
to provide an opinion whether there is a 
50 percent probability or greater that 
the disorder is related to the veteran's 
military service.

If any knee disorder is not found to be 
directly related to the Veteran's 
military service, the examiner is asked 
to provide an opinion as to whether the 
Veteran's service-connected disabilities 
either cause or aggravate an identified 
knee disorder.  

The report of examination should include 
the complete rationale for all opinions 
expressed.

3.  The Veteran should be afforded a VA 
audiology examination to assess his 
current level of bilateral hearing loss 
disability.  The examiner must address 
the effect of the disability on the 
Veteran's occupational functioning and 
daily activities.  

4.  After undertaking any other 
development deemed appropriate the RO 
should re-adjudicate the issues of 
service connection for arthritis of the 
knees, a rating in excess of 10 percent 
for bilateral hearing loss and 
entitlement to a TDIU rating.  If the 
benefits sought are not granted, the 
Veteran, and his representative, should 
be furnished with a supplemental 
statement of the case and afforded an 
opportunity to respond before the record 
is returned to the Board for further 
review.

5.  The RO must issue a SOC to the 
Veteran addressing the issues of 
entitlement to an earlier effective date 
for service connection for bilateral 
hearing loss and tinnitus unless his 
claim is resolved in some manner.  The 
Veteran must be advised of the time limit 
in which he may file a substantive 
appeal.  38 C.F.R. § 20.302(b).  Then, if 
and only if the appeal is timely 
perfected, the issue should be returned 
to the Board for further appellate 
consideration, if otherwise in order. 

6.  The Veteran should be asked to 
clarify if he desires any type of a Board 
hearing: Central Office, Travel Board, or 
video conference.  If the Veteran elects 
to have a Board hearing, appropriate 
action should be taken depending on what 
type of hearing is desired.

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the Veteran until he is notified by the 
RO.  The Veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).

